July 20, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    CHRISTOPHER A. BRYAN AND MARIANNE MCBRIDE, Appellants

NO. 14-17-00198-CV                          V.

      CHARLES ANDERSON AND C N C INDUSTRIES, LLC, Appellees
                ________________________________

     Today the Court heard appellants’ motion to dismiss the appeal from the
judgment signed by the court below on March 1, 2017. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Christopher A. Bryan and Marianne McBride.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.